Marshall, J.
(dissenting, with whom Abrams and Ireland, JJ., join). Today, the court withdraws from the difficult challenge of analyzing comparable work and forsakes the quest for gender equity in workplace compensation.
Jancey v. School Comm. of Everett, 421 Mass. 482 (1995) *609(Jancey I), acknowledged that “ ‘comparable’ is a more inclusive term than ‘equal’ .... [and] ‘[w]ork of “comparable character” is broader than “equal work.” ’ ” Id. at 488, quoting Bureau of Labor & Indus. v. Roseburg, 75 Or. App. 306, 309 n.2 (1985). The narrow application of Jancey /’s two-prong test to determine comparable work, here endorsed by the court, has the ironic and contradictory effect of making “comparable work” a more exclusive category than “equal work” under the Federal equal pay act, 29 U.S.C. § 206(d) (1994) (FEPA).1 I have no argument in theory with a test that measures “comparability” by focusing on job content and whether duties of jobs share “important common characteristics,” while the second prong measures the “equality” of jobs. Ante at 604. The level of specificity or generality by which one defines job content and duties, however, makes all the difference. At one level of specificity, nontechnical school support staff perform categorically distinct jobs of dishwasher (cafeteria worker) and snow shoveler (custodian), cook (cafeteria worker) and trash remover (custodian). At a higher level of generality, work performed by all nontechnical school support staff is comparable work, because each position may share important common characteristics, responsibilities, goals, and daily routines. Within the categories of comparable work, individuals may vary in the equality of their jobs. In this case, the plaintiffs asked the judge and now ask us to look beyond job labels and the different perceptions of cafeteria workers and custodians that are, in part at least, artifacts of sexual stereotyping and traditional job segregation by gender.
The court does not undertake this more painstaking analysis. It rejects, on the one hand, the common characteristic of cafeteria workers and custodians suggested by the plaintiffs — “domestic” work, involving the “housekeeping” of schools — as too broad a level of generality. On the other hand, it eschews more detailed analysis of the judge’s findings concerning the *610respective duties of each set of workers. Although the court recognizes that the job categories share a number of common duties — “cleaning and sanitization of the various parts of the school facility for which each is responsible” — the court does not question what percentage of each job category is spent on these common duties. The court also ignores findings that persons in each job category operate comparable equipment and appliances; monitor gauges and ensure safety; receive, carry, store, distribute, account for and manage necessary supplies; and interact with school children in nonpedagogical ways. Each kind of equipment or set of supplies, of course, at a specific level, may be distinct, but whether such differences make a difference, for purposes of equal pay for comparable work, is the critical inquiry. At the very least, such detailed analysis would identify and disaggregate both the common and the distinct duties of each job and establish grounds to measure equality of pay for that percentage of time and responsibility in which each job was comparable. Thus, if in fact fifty per cent of the time of both jobs involved comparable cleaning and sanitizing of facilities, wages should reflect equal pay for each job in that proportion to total pay for each job.
The court rightly criticizes the judge for limiting the scope of MEPA to jobs that are “fungible,” and for using a standard whether “[t]he subjective nature of the two jobs or the basic understanding of the objective or goal of each position [is] the same . . . .” Ante at 606. The court’s conclusory application of an “objective” standard, however — that “the duties required of the cafeteria worker and custodian positions are so dissimilar that an objectively reasonable person simply would not conclude that the substantive content of the jobs is comparable” — obfuscates the analysis, as much, if not more, than the standard used by the judge. Ante at 607-608. In the long run, an objective perspective on comparable work, shared by reasonable women and reasonable men, may develop. Before that consensus is reached, however, courts, assisted by the testimony of experts, must undertake detailed, functional analyses of jobs on a case-by-case basis, especially those jobs traditionally segregated by gender. Until such hard analytic work is done, invocation of a reasonable person’s view of the comparability of jobs may do little more than mask biases.
Because the court fails to provide sufficient reasons for affirming the judge’s conclusion that the jobs of cafeteria workers and custodians are not comparable, I respectfully dissent.

 The court dismisses as irrelevant to our case law under the Massachusetts equal employment act, G. L. c. 149, § 105A (MERA), the decision of the United States Court of Appeals for the First Circuit that the work of a department head of veterinary radiology was equal under EEPA to the work of the department heads of veterinary cardiology, surgery, medicine, and pathology, despite significant differences in supervisory, budgetary, and administrative responsibilities, not to mention technical duties. See ante at note 6, discussing McMillan v. Massachusetts Soc’y for the Prevention of Cruelty to Animals, 140 F.3d 288 (1st Cir. 1998).